Citation Nr: 0717303	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-07 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date for total rating based 
on individual unemployability (TDIU) due to service connected 
disabilities prior to December 9, 2003.  

2.  Entitlement to an effective date for a 70 percent 
evaluation for post-traumatic stress disorder (PTSD) prior to 
December 9, 2003. 

3.  Entitlement to an effective date for a 50 percent 
evaluation for PTSD prior to May 18, 1998. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law





ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1967 to January 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2003 and July 2004 rating 
decisions of the Detroit, Michigan, regional office (RO) of 
the Department of Veterans Affairs (VA).  It was previously 
before the Board in February 2007, but was remanded for 
additional development.  The veteran's appeal has been 
returned to the Board for further review. 

The issues of entitlement to earlier effective dates for the 
award of TDIU and a 70 percent evaluation for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD was received on May 18, 1998; entitlement to service 
connection for this disability was established in a November 
1998 rating decision, effective May 18, 1998.

2.  A May 2003 Board decision established entitlement to a 50 
percent evaluation for PTSD effective from May 18, 1998. 



CONCLUSION OF LAW

The veteran's claim for an effective date prior to May 18, 
1998 for a 50 percent evaluation for PTSD has no legal merit.  
38 U.S.C.A. § 5110(b) (West 2002)' 38 C.F.R. § 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
the outcome is controled by the law, and the relevant facts 
are not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  As 
discussed below, this case turns on the law and not the 
facts; hence, the VCAA is applicable.

Earlier Effective Date for 50 Percent Evaluation

Background

The record shows that entitlement to service connection for 
PTSD was established in a November 1998 rating decision.  A 
30 percent evaluation was assigned for this disability from 
May 18, 1998.  The veteran submitted a notice of disagreement 
with the 30 percent evaluation assigned for this disability, 
and an appeal ensued.  This matter was considered by the 
Board in October 2001, but was remanded to the RO for further 
development.  

As a consequence of development undertaken after the October 
2001 remand, a January 2003 rating decision increased the 
evaluation for the veteran's PTSD to 50 percent.  The 
effective date of the 50 percent evaluation was from October 
1, 2000, save for two periods of hospitalization during which 
100 percent evaluations were assigned.  In spite of this 
increase, as a veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded, the veteran's appeal was returned to the Board.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  

The Board issued a decision in the veteran's appeal in May 
2003.  This decision denied entitlement to an evaluation 
greater than 50 percent for PTSD.  However, as the veteran's 
claim was an appeal of an initial grant of service 
connection, the Board also reviewed the proper date for the 
establishment of the 50 percent evaluation.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board determined that the 
proper effective date for the 50 percent evaluation was May 
18, 1998, the date of the initial establishment of service 
connection for PTSD.  Thus, the Board effectively increased 
the evaluation for the veteran's PTSD from 30 percent to 50 
percent for the period from May 18, 1998 to October 1, 2000, 
except for a 100 percent evaluation assigned for 
hospitalization from July 31, 2000 to October 1, 2000. 

The veteran appealed the Board's May 2003 decision to the 
Court.  Subsequently, the veteran and his representative took 
two additional actions.  First, the veteran moved to dismiss 
the appeal from the Court.  This motion was granted by an 
order of the Court in January 2004.  In addition, the 
veteran's representative submitted what was labeled a notice 
of disagreement with the January 2003 rating decision.  This 
stated that the veteran disagreed with the effective date 
assigned for the 50 percent evaluation, as well as the 50 
percent evaluation itself.  Either a schedular evaluation of 
"at least" 100 percent or a TDIU was requested.  The 
evaluation for the veteran's PTSD was increased to 70 percent 
and TDIU was established in a July 2004 rating decision, 
effective from December 9, 2003.  As noted in the 
introduction, the effective dates of these two awards are the 
subject of separate appeals.  The effective date of the 50 
percent evaluation was not addressed.  

After the February 2007 Board remand of the current appeal, 
the RO issued a March 2007 supplemental statement of the case 
which included as part of the issue on appeal entitlement to 
an earlier effective date for the 50 percent evaluation for 
PTSD.  The letter that accompanied this supplemental 
statement of the case suggested that an additional 
substantive appeal may be required, and provided a VA Form 9, 
Appeal to Board of Veterans' Appeals.  

An April 2007 letter from the veteran's representative asked 
that the letter be accepted as a substantive appeal in 
response to the March 2007 supplemental statement of the 
case.  The letter indicated that the issue on appeal was 
entitlement to an earlier effective date for TDIU, but then 
proceeded to discuss the 50 percent evaluation.  The 
representative contended that the veteran's claim should be 
readjudicated under the provisions of Pub.L. 108-183, Title 
VII, § 701(d), (e), Dec. 16, 2003, 117 Stat. 2670.  

Discussion

Initially, the Board notes that given that the January 2004 
notice of disagreement to the January 2003 rating decision 
was timely, that the March 2007 supplemental statement of the 
case effectively serves as a statement of the case, and as 
the April 2007 substantive appeal was timely, the issue of 
entitlement to an effective date for a 50 percent evaluation 
for PTSD is properly before the Board.  38 C.F.R. § 20.200.  

However, the Board finds that there is no legal basis for an 
effective date prior to May 18, 1998 for a 50 percent 
evaluation for PTSD.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

In this case, the veteran's initial claim for service 
connection for PTSD was received on May 18, 1998.  The 
January 2004 notice of disagreement stated that the veteran 
disagreed with the effective date for the 50 percent 
evaluation established in the January 2003 rating decision.  
However, the January 2003 rating decision was subsumed by the 
May 2003 Board decision.  At the time the notice of 
disagreement was received, the May 2003 Board decision had 
already established May 18, 1998 as the effective date for 
the 50 percent evaluation, which was more than two years 
prior to the October 1, 2000 effective date effectuated by 
the January 2003 rating decision.  As May 18, 1998 is the 
effective date of service connection, there is no legal basis 
for any evaluation, including the 50 percent evaluation, 
prior to that day.  38 C.F.R. § 3.400.  In other words, the 
veteran was already in receipt of the earliest effective date 
allowable by law.  

As for the request for readjudication of the veteran's claim, 
the Board notes that the purpose of Pub.L. 108-183, Title 
VII, § 701(d), (e), Dec. 16, 2003, 117 Stat. 2670 was to 
provide certain veterans, who had their claims adjudicated 
prior to the expiration of the one year period provided to 
submit evidence under the original version of the VCAA, an 
opportunity to have their claims readjudicated.  Both the 
veteran's original claim for service connection for PTSD and 
the rating decision that granted service connection and 
assigned the evaluation and effective date are dated well 
before the enactment of the VCAA.  Therefore, it is far from 
certain that these provisions are applicable in the veteran's 
appeal.  

Assuming without deciding that Pub.L. 108-183, Title VII, 
§ 701(d), (e), Dec. 16, 2003, 117 Stat. 2670 does apply to 
the veteran's appeal, the Board notes that the veteran does 
not meet the requirements it established for readjudication.  
Paragraph (d)(2)(C) of this provision establishes that in 
order to qualify for readjudication, the veteran must "not 
file a timely appeal to the" Board or to the Court.  In this 
case, the veteran filed appeals to both.  The January 2003 
rating decision was issued on response to a matter that was 
already on appeal to the Board, and was subsumed by the May 
2003 Board decision.  Furthermore, the veteran appealed the 
May 2003 Board decision to the Court.  The fact that this 
appeal was later withdrawn and dismissed does not change the 
fact that the veteran filed a timely appeal.  The Board 
concludes that there is no basis for readjudication of the 
veteran's claim.  

Therefore, the veteran's claim does not present a basis for 
which relief may be granted, and has no legal merit.  As the 
disposition of this claim is based on law and not the facts 
of this case, the claims must be denied based on lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to an effective date for a 50 percent evaluation 
for PTSD prior to May 18, 1998 is denied. 


REMAND

In a July 2004 rating decision, the RO increased the 
evaluation for the veteran's service connected PTSD from 50 
percent to 70 percent, effective from December 9, 2003.  In 
addition, the RO granted entitlement to a TDIU, also 
effective from December 9, 2003.  

In a statement received in November 2004, the veteran's 
representative wrote that the veteran "disagrees with the 
date assigned for his higher rating for PTSD."

The RO has not issued a SOC in response to the notice of 
disagreement.

In February 2007, the Board remanded this issue for issuance 
of a statement of the case.  38 U.S.C.A. § 7105; see Buckley 
v. West, 12 Vet. App. 76 (1998); Manlincon v. West, 12 Vet. 
App. 238 (1999).  While the RO issued a supplemental 
statement of the case for an issue styled "Entitlement to an 
earlier effective date for individual unemployability and the 
50% evaluation for PTSD"; a SOC has still not been issued in 
response to the notice of disagreement with the effective 
date for the 70 percent evaluation for PTSD.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the Board must once again remand this issue.

As noted in February 2007, as the veteran did not meet the 
percentage requirements for TDIU prior to the effective date 
of the 70 percent evaluation for PTSD, the effective date of 
the 70 percent evaluation is inextricable intertwined with 
effective date of the TDIU.  38 C.F.R. § 4.16(a) (2006).  
Issues that are inextricably intertwined must be considered 
together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Therefore, a determination as to the proper effective date 
for the TDIU must be deferred. 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) must issue a statement of the case 
on the issue of entitlement to an 
effective date prior to December 9, 2003 
for a 70 percent rating for PTSD.  The 
Board will not further consider this 
issue unless a timely substantive appeal 
is submitted.  This issue should not be 
certified to the Board unless a timely 
substantive appeal is received.  

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued before the 
case is returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


